Citation Nr: 1143107	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-20 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, for the period prior to August 14, 2006.

2.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, for the period from August 14, 2006 to September 11, 2006.

3.  Entitlement to an increased rating for a lumbar spine disability for the period since September 12, 2006, currently rated as 40 percent disabling based on orthopedic manifestations, 20 percent disabling based on neurological manifestations affecting the right lower extremity, and 20 percent disabling based on neurological manifestations affecting the left lower extremity.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in September 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  
  

REMAND

Additional development is required before the Veteran's claim may be decided.

A review of the record shows that the Veteran was last afforded a VA examination in May 2010.  Since that time, the Veteran has submitted additional medical evidence.  A review of the new evidence shows that the Veteran has continued to receive ongoing treatment for his lumbar spine disability since his last VA examination.  In fact, the Veteran was scheduled to have lumbar spine surgery in May 2011.  

Additionally, in an August 2011 statement, the Veteran reported that he is additionally limited in his employment as a result of the increased severity of his lumbar spine disability.  The Veteran reported that he has missed approximately four months of work since March 2011 and that when he is at work, he is only able to tolerate working 4-5 hours before his back pain prohibits him from continuing.  The Veteran submitted personnel records to verify his statements regarding his absenteeism from his job.

Based on the evidence discussed above, it appears that the severity of the Veteran's lumbar spine disability has increased since his last VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of all impairment resulting from his service-connected lumbar spine disability.

Additionally, current treatment records should be obtained before a decision is rendered with respect to this issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Associate with the claims file all VA treatment records dated since April 2010.  If the records have been retired to a storage facility, obtain the records from the appropriate storage facility.  All attempts to secure the records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected lumbar spine disability.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO or the AMC should ensure that all information necessary for rating purposes is provided, to specifically include the following: 

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.

b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

c) Identify any associated neurological deformities associated with the service-connected back disorder.  The severity of each neurological sign and symptom should be reported. In this regard, the examiner should address the Veteran's complaints of weakness and radiating pain in the lower extremities.  The examiner should conduct any appropriate neurological testing needed to address the above.  If a separate neurological examination is needed one should be scheduled.

d) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

e) List all neurological impairment caused by the service-connected back disability.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the sciatic nerve. Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

The complete rationale for all opinions expressed must be provided.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


